                                            Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CALEB AVERY T’BEAR,                             Case No.17-cv-00796-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: DEFENDANT’S MOTION
                                                  v.                                        FOR ATTORNEYS’ FEES
                                   9

                                  10        BARRY FORMAN,                                   Re: Dkt. No. 246
                                                        Defendant.
                                  11

                                  12           Plaintiff Caleb Avery t’Bear sued Defendant Barry Forman in California state court for
Northern District of California
 United States District Court




                                  13   breach of fiduciary duty, declaratory relief, and an accounting arising out of a failed business

                                  14   venture.1 (Dkt. No. 1-1.)2 Defendant removed the action to this Court pursuant to 28 U.S.C. §

                                  15   1441(b), based on diversity jurisdiction under 28 U.S.C. § 1332. (Dkt. No. 1 at ¶ 4.) Defendant

                                  16   subsequently brought counterclaims for breach of loan agreements, rescission, and in the

                                  17   alternative, equitable relief. (Dkt. No. 84.) Following the parties’ cross motions for summary

                                  18   judgment, and a bench trial on the remaining counterclaim, the Court entered judgment in favor of

                                  19   Defendant and against Plaintiff on all claims and counterclaims. (Dkt. No. 240.) Now pending

                                  20   before the Court is Defendant’s motion for attorneys’ fees. (Dkt. No. 246.) After careful

                                  21   consideration of the parties’ briefing,3 the Court GRANTS IN PART Defendant’s motion.

                                  22                                            BACKGROUND

                                  23   I.      Factual Background

                                  24           The factual background of this case is set forth in detail in the Court’s February 2019

                                  25
                                       1
                                  26     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4 & 8.)
                                  27
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       3
                                  28     Pursuant to Civil Local Rule 7-1(b), the Court vacated the hearing scheduled for May 7, 2020.
                                       (Dkt. No. 254.)
                                           Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 2 of 19




                                   1   Orders on the parties’ cross motions for summary judgment, (see Dkt. No. 142 at 2-11), and its

                                   2   Findings of Fact and Conclusions of Law Following Bench Trial, (see Dkt. No. 235 at 12-23).

                                   3   The Court incorporates that background here.

                                   4   II.     Procedural History

                                   5           The procedural history of this case is set forth in the Court’s Findings of Fact and

                                   6   Conclusions of Law Following Bench Trial, (see Dkt. No. 235 at 1-2). The Court incorporates

                                   7   that background here. On February 24, 2020, in connection with its Findings of Fact and

                                   8   Conclusions of Law and its February 2019 orders on the parties’ cross motions for summary

                                   9   judgment, (see Dkt. Nos. 142 & 148), the Court issued a Judgment in favor of Defendant and

                                  10   against Plaintiff as to all claims in this action; specifically: (1) all of Plaintiff’s claims against

                                  11   Defendant; (2) Defendant’s counterclaim against Plaintiff for breach of loan agreements

                                  12   (“promissory notes”), awarding $1,410,895 in damages; and (3) Defendant’s counterclaim for
Northern District of California
 United States District Court




                                  13   rescission of the December 2011 Memorandum of Understanding (“MOU”), restoring Defendant’s

                                  14   direct security interest in the FairWay IP. (Dkt. No. 240.) Defendant filed the instant motion for

                                  15   attorneys’ fees on March 24, 2020. (Dkt. No. 246.) The motion is fully briefed. (See Dkt. Nos.

                                  16   252 & 253).

                                  17                                                DISCUSSION

                                  18           Pursuant to Federal Rule of Civil Procedure 54(d)(2), Northern District of California Local

                                  19   Rule 54-5, California Code of Civil Procedure § 1021, and California Civil Code § 1717,

                                  20   Defendant moves for attorneys’ fees as the prevailing party in this litigation, based on the 33

                                  21   promissory notes at issue in Defendant’s counterclaims—all but one of which contains a fee-

                                  22   shifting provision entitling the prevailing party in litigation regarding enforcement of the loans to

                                  23   an award of reasonable attorneys’ fees.4 (Dkt. No. 246 at 6.)

                                  24           The Court must apply state law in adjudicating Defendant’s motion for attorneys’ fees

                                  25   because this a diversity action. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir.

                                  26   2002). There is no dispute that 30 of the 32 promissory notes containing the fee-shifting

                                  27
                                       4
                                  28    The loan between Defendant and FairWay International Kft, which is located in Hungary, does
                                       not include a fee shifting provision. (See Dkt. No. 99-2, Ex. 25 at 98.)
                                                                                        2
                                           Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 3 of 19




                                   1   provisions are governed by California state law, and the other two are governed by Delaware state

                                   2   law. (See Dkt. No. 142 at 3.) There is likewise no dispute that both California state law and

                                   3   Delaware state law recognize the validity of reciprocal fee-shifting provisions. See, e.g., Scott Co.

                                   4   v. Blount, Inc., 20 Cal. 4th 1103, 1109 (1999) (“When a party obtains a simple, unqualified victory

                                   5   by completely prevailing on or defeating all contract claims in the action and the contract contains

                                   6   a provision for attorney fees, [Cal. Civ. Code § 1717(a)] entitles the successful party to recover

                                   7   reasonable attorney fees incurred in prosecution or defense of those claims.”); ATP Tour, Inc. v.

                                   8   Deutscher Tennis Bund, 91 A.3d 554, 558 (Del. 2014) (“[I]t is settled that contracting parties may

                                   9   agree to . . . obligate the losing party to pay the prevailing party’s fees.”).

                                  10           A choice-of-law analysis between California and Delaware law is unnecessary to resolve

                                  11   Defendant’s motion because (1) there is no dispute over which law applies and both parties apply

                                  12   California law, and (2) California and Delaware both recognize the validity of “prevailing party”
Northern District of California
 United States District Court




                                  13   fee-shifting provisions. Thus, the Court applies California law because 30 of the 32 promissory

                                  14   notes containing the fee-shifting provisions are governed by California law and the analysis under

                                  15   either state’s law is not materially different.

                                  16           The validity of the fee-shifting provisions is not in dispute; indeed, Plaintiff takes “no issue

                                  17   with costs specifically associated with enforcement and collection of the loans.” (See Dkt. No.

                                  18   252 at 3.) Instead, Plaintiff opposes the requested award on the grounds that the amount sought is

                                  19   unreasonable because it encompasses attorney hours that were not specific to “the enforcement

                                  20   and collection of the loans.”5 (See id. at 4.) Given that Defendant’s entitlement to an award of

                                  21   attorneys’ fees as the prevailing party in this litigation is undisputed,6 the Court addresses only the

                                  22   scope of the fee-shifting provisions and the reasonableness of the requested award.

                                  23

                                  24
                                       5
                                         Plaintiff’s opposition contains arguments regarding the merits of Defendant’s rescission
                                       counterclaim and the validity of the Court’s Findings of Fact and Conclusions of Law. (See Dkt.
                                  25   No. 252 at 13-19.) Those issues are not before the Court. Plaintiff filed a Notice of Appeal with
                                       the Ninth Circuit on April 7, 2020 concerning the Court’s February 2019 Orders on the parties’
                                  26   cross motions for summary judgment and related orders, and the Court’s Findings of Fact and
                                       Conclusions of Law. (Dkt. No. 249.) Thus, the Court addresses Plaintiff’s opposition only as it
                                  27   relates to Defendant’s request for attorneys’ fees.
                                       6
                                         California Civil Code § 1717(b)(1) defines the “prevailing party” as the “party who recovered
                                  28   greater relief in the action on the contract.” As previously discussed, the Court entered judgment
                                       in favor of Defendant on all claims in this action. (Dkt. No. 240.)
                                                                                          3
                                            Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 4 of 19




                                   1   I.      Scope of Attorneys’ Fees Provisions

                                   2           California Code of Civil Procedure § 1021 provides, in pertinent part: “Except as

                                   3   attorney’s fees are specifically provided for by statute, the measure and mode of compensation of

                                   4   attorneys and counselors at law is left to the agreement, express or implied, of the parties.”

                                   5   Pursuant to section 1021, “parties may validly agree that the prevailing party will be awarded

                                   6   attorney fees incurred in any litigation between themselves, whether such litigation sounds in tort

                                   7   or in contract.” Palmer v. Shawback, 17 Cal. App. 4th 296, 299 (1993) (internal quotation marks

                                   8   and citation omitted). California Civil Code § 1717(a) specifically applies to actions “on a

                                   9   contract,” and provides, in pertinent part:

                                  10                  In any action on a contract, where the contract specifically provides
                                                      that attorney’s fees and costs, which are incurred to enforce that
                                  11                  contract, shall be awarded either to one of the parties or to the
                                                      prevailing party, then the party who is determined to be the party
                                  12                  prevailing on the contract, whether he or she is the party specified in
Northern District of California
 United States District Court




                                                      the contract or not, shall be entitled to reasonable attorney's fees in
                                  13                  addition to other costs.
                                  14           “California courts liberally construe the term ‘on a contract’ as within section 1717.”

                                  15   Hjelm v. Prometheus Real Estate Grp., Inc., 3 Cal. App. 5th 1155, 1168 (2016) (internal quotation

                                  16   marks and citation omitted). “As long as the action ‘involves’ a contract it is ‘on the contract’

                                  17   within the meaning of section 1717.” Id. (alterations, internal quotation marks, and citation

                                  18   omitted). As the court explained in Hjelm:

                                  19                  An action (or cause of action) is ‘on a contract’ for purposes of section
                                                      1717 if (1) the action (or cause of action) ‘involves’ an agreement, in
                                  20                  the sense that the action (or cause of action) arises out of, is based
                                                      upon, or relates to an agreement by seeking to define or interpret its
                                  21                  terms or to determine or enforce a party’s rights or duties under the
                                                      agreement, and (2) the agreement contains an attorney fees clause.
                                  22

                                  23   Hjelm, 3 Cal. App. 5th at 1170 (internal quotation marks and citation omitted). Further, “[w]here

                                  24   an attorney fee clause provides for an award of fees incurred in enforcing the contract, the

                                  25   prevailing party is entitled to fees for any action ‘on the contract,’ whether incurred offensively or

                                  26   defensively.” Turner v. Schulz, 175 Cal. App. 974, 980 (2009).

                                  27           There is no dispute that Plaintiff drafted the promissory notes at issue and that all but one

                                  28
                                                                                          4
                                           Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 5 of 19




                                   1   includes a fee-shifting provision.7 The first two notes, for loans of $100,000 and $135,000

                                   2   respectively, provide, in pertinent part:

                                   3                  Should any litigation be commenced between [Defendant] and
                                                      [Plaintiff] regarding this Agreement, the Note, or any other
                                   4                  transaction contemplated by this Agreement, the party, [Defendant]
                                                      or [Plaintiff], prevailing in that litigation shall be entitled, in addition
                                   5                  to any other relief that may be awarded, to a reasonable sum as and
                                                      for [Defendant’s] or [Plaintiff’s] attorneys’ fees in that litigation
                                   6                  which shall be fixed by the court in that litigation or in a separate
                                                      proceeding brought for that purpose.
                                   7

                                   8   (Dkt. No. 99-2, Ex. 1 at 15, § 20 (note signed by Plaintiff for FairWay Pricing Technologies, LLC

                                   9   (“FairWay Pricing”) both as a “Chairperson Executive Committee Manager/Member” of FairWay

                                  10   Pricing and as “an individual, Guarantor”) & Ex. 2 at 30, § 19.)

                                  11          The other promissory notes provide, in pertinent part:

                                  12                  In the event the Note shall be in default and given to an attorney for
Northern District of California
 United States District Court




                                                      collection or enforcement, or if suit is brought for collection or
                                  13                  enforcement, or if it is collected through probate, bankruptcy, or other
                                                      judicial proceeding, then Borrower shall pay Lender all costs of
                                  14                  collection and enforcement, including reasonable attorney’s fees.
                                  15   (Dkt. No. 99-2, Exs. 3-24 at § 5; Exs. 26-33 at § 5.)

                                  16          Defendant seeks attorneys’ fees in the amount of $2,666,660. That amount reflects 5,298

                                  17   attorney and paralegal hours of work spread across four law firms,8 and covers the entire duration

                                  18   of this litigation—from January 2017 when Plaintiff initiated the underlying action in state court,

                                  19   (see Dkt. No. 246-7, Ex. F at 2), to April 2020 when Defendant filed his reply in support of the

                                  20   instant motion, (see Dkt. No. 253-2, Ex. A at 9). Thus, Defendant’s motion raises two initial

                                  21   questions regarding the scope of the fee-shifting provisions: (1) whether they cover fees incurred

                                  22
                                       7
                                  23     The loan between Defendant and FairWay International Kft, which is located in Hungary, does
                                       not include a fee shifting provision. (See Dkt. No. 99-2, Ex. 25 at 98.)
                                  24
                                       8
                                         The law firm Farmer Brownstein Jaeger Goldstein & Klein LLP (“Farmer”) has been
                                       Defendant’s primary counsel since the outset of the underlying action in January 2017 to the
                                  25   present, (see Dkt. Nos. 246-1 at ¶¶ 2, 29, 30; 246-7, Ex. F; 253-1 at ¶¶ 3-6; 253-2, Ex. A). During
                                       the course of this litigation, Defendant also retained the services of the following firms: Buchalter,
                                  26   A Professional Corporation (“Buchalter”) at various times between November 2017 and April
                                       2020, (see Dkt. Nos. 246-8 at ¶¶ 4-12, 15; 246-10, Ex. B; 253-3 at ¶¶ 6-9; 253-4, Ex. A); Keller
                                  27   Benvenutti Kim LLP (“KBK”) at various times between July 2019 and April 2020, (see Dkt. Nos.
                                       246-11 at ¶ 4; 246-13, Ex. B; 253-5 at ¶¶ 4-5; 253-6, Ex. A); and Paul Hastings LLP (“Paul
                                  28   Hastings”) at various times between May 2018 and March 2020, (see Dkt. Nos. 246-14 at ¶¶ 3-6,
                                       9; 246-16, Ex. B; 253-7 at ¶¶ 4-7; 253-9, Ex. B).
                                                                                           5
                                         Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 6 of 19




                                   1   in defending against Plaintiff’s affirmative claims; and (2) whether they cover fees incurred in

                                   2   prosecuting all of Defendant’s counterclaims. The Court addresses those questions in turn.

                                   3          A.      Fees Incurred in Defending Against Plaintiff’s Claims

                                   4          Plaintiff filed the underlying action in state court on January 17, 2017, bringing claims for:

                                   5   (1) breach of fiduciary duty arising out of an alleged partnership between the parties; (2)

                                   6   declaratory relief; and (3) an accounting. (Dkt. No. 1-1, Ex. 1.) The complaint lists the dates and

                                   7   amounts of the promissory notes at issue, details the collateral for the notes, and discusses the

                                   8   MOU. (See id. at 5-7, ¶¶ 9-12.) Plaintiff’s claim for declaratory relief references the promissory

                                   9   notes, alleging that the “obligations outlined by the terms of the Notes were modified by the terms

                                  10   of the MOU.” (Id. at 8, ¶ 26.) The claim requests “a judicial declaration . . . relating to the above

                                  11   and the parties’ rights, duties and obligations to each other.” (Id. at 9, ¶ 29.) Plaintiff’s claim for

                                  12   an accounting incorporates “each and every allegation set forth” in the paragraphs that precede it,
Northern District of California
 United States District Court




                                  13   and alleges that “there was a contractual relationship between the Parties and a balance is due and

                                  14   accounting.” (Id. at ¶¶ 30-31.) Thus, the claim “demands an accounting of amounts due and

                                  15   owing.” (Id. at ¶ 32.)

                                  16          Defendant asserts that the language of the fee-shifting provisions encompasses the

                                  17   affirmative claims set forth in Plaintiff’s complaint because all claims in this action—whether

                                  18   brought by Plaintiff or Defendant—“concerned the loan agreements at issue.” (Dkt. No. 246 at

                                  19   13.) The Court agrees.

                                  20          As to the fee-shifting provisions in the first two promissory notes, the language broadly

                                  21   provides for reasonable attorneys’ fees to the prevailing party in “any litigation . . . commenced

                                  22   between [Defendant] and [Plaintiff] regarding this Agreement, the Note, or any other transaction

                                  23   contemplated by this Agreement.” (See Dkt. No. 99-2, Ex. 1 at 15, § 20 & Ex. 2 at 30, § 19

                                  24   (emphasis added).) “If a contractual attorney fee provision is phrased broadly enough, . . . it may

                                  25   support an award of attorney fees to the prevailing party in an action alleging both contract and

                                  26   tort claims.” Santisas v. Goodin, 17 Cal. 4th 599, 836 (1998). The question then is whether the

                                  27   breach of fiduciary duty claim constitutes “any litigation . . . regarding” the promissory notes such

                                  28   that it triggers the fee-shifting provision pursuant to section 1021. It does.
                                                                                          6
                                         Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 7 of 19




                                   1            The Court interprets the language “any litigation . . . regarding” the promissory notes as

                                   2   including both contract and tort claims that are “in reference or relation to” the notes. See Oxford

                                   3   English Dictionary (3d ed. 2009) (defining “regarding” as “[i]n reference or relation to; about,

                                   4   concerning”). Plaintiff’s breach of fiduciary duty claim was premised on the existence of a

                                   5   partnership between the parties. The complaint alleges, in pertinent part, that “Defendant, as part

                                   6   of his agreed upon support for the partnership/joint venture, provided funding for the

                                   7   partnership/joint venture which funds were characterized as Promissory Notes.” (See id. at 5, ¶ 9

                                   8   (listing every promissory note at issue).) In other words, Plaintiff cited the promissory notes as

                                   9   evidence supporting his allegations of a partnership and he sought declaratory relief regarding the

                                  10   status of those notes. Thus, the breach of fiduciary duty claim was not independent of the

                                  11   promissory notes and was instead related to “the underlying transactional relationship between the

                                  12   parties, as memorialized by the [promissory notes].” Xuereb v. Marcus & Millichap, Inc., 3 Cal.
Northern District of California
 United States District Court




                                  13   App. 4th 1338, 1344 (1992) (reversing denial of attorneys’ fees on various tort claims, including

                                  14   breach of fiduciary duty, pursuant to section 1021 based on broad fee-shifting provision in

                                  15   underlying agreement). Accordingly, Defendant’s defense of the breach of fiduciary duty claim

                                  16   falls within the broad fee-shifting provision in the first two promissory notes.

                                  17            The Court need not determine whether the “collection or enforcement” language in the

                                  18   remaining promissory notes encompasses the breach of fiduciary duty claim because there is no

                                  19   way to apportion the fees covered under the broadly worded fee-shifting provisions from fees

                                  20   related to the other notes. Courts recognize that attorneys’ fees “need not be apportioned when

                                  21   incurred for representation on an issue common to both a cause of action in which fees are proper

                                  22   and one in which they are not allowed.” See Hjelm, 3 Cal. App. 5th at 1178. It follows that fees

                                  23   need not be apportioned when a claim is related to multiple agreements containing fee-shifting

                                  24   provisions and the language of some of those provisions cover the fees incurred in defending that

                                  25   claim.

                                  26            In sum, the fee-shifting provisions were triggered by Plaintiff’s complaint because the

                                  27   action was related to the promissory notes for purposes of California Code of Civil Procedure §

                                  28   1021. It follows that Defendant, as the prevailing party on all claims in this action, is entitled to
                                                                                          7
                                         Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 8 of 19




                                   1   reasonable attorneys’ fees incurred in defending against Plaintiff’s affirmative claims. The Court

                                   2   next addresses application of the fee-shifting provisions to Defendant’s counterclaims and

                                   3   concludes that the fees Defendant incurred in prosecuting those claims are also covered.

                                   4          B.      Fees Incurred Prosecuting Counterclaims

                                   5          As previously discussed, Defendant filed his original counterclaim for breach of the

                                   6   promissory notes in May 2017. (See Dkt. No. 29.) That counterclaim is clearly encompassed by

                                   7   the fee-shifting provisions because it seeks to enforce the terms of the notes. Plaintiff does not

                                   8   argue otherwise, and instead challenges the provisions’ application to Defendant’s counterclaim

                                   9   for rescission of the MOU.

                                  10          The Court concludes that both the broad fee-shifting provisions and the “collection or

                                  11   enforcement” provisions apply to Defendant’s rescission counterclaim. “Under California law, the

                                  12   parties to a contract have the power to add, change or cancel provisions so long as the purpose and
Northern District of California
 United States District Court




                                  13   effect of the original contract are left undisturbed. Such a modification only supersedes those

                                  14   terms to which it relates.” Han v. Mobil Oil Corp., 73 F.3d 872, 876-77 (9th Cir. 1995) (citations

                                  15   omitted). The Court’s Findings of Fact and Conclusions of Law determined that the MOU by its

                                  16   terms modified only the collateral securing the promissory notes at issue. (Dkt. No. 235 at 14-15,

                                  17   29-30, 32 (“[T]he MOU amended only the collateral for the loans and did not amend [Plaintiff’s]

                                  18   obligation to repay them.”).) Further, the Court determined that rescinding the MOU would

                                  19   clarify Defendant and Plaintiff’s “respective rights and obligations under the MOU and the

                                  20   underlying promissory notes.” (Id. at 26.)

                                  21          The MOU was therefore inextricably intertwined with the promissory notes because the

                                  22   MOU modified the promissory notes’ terms of collateral and enforcing one document was

                                  23   dependent on the other. See Han, 73 F.3d at 877 (noting that where supplemental agreement

                                  24   modifies and is dependent on original agreement courts may consider those portions of the latter

                                  25   not expressly superseded by the former as applying to claim involving breach of the supplemental

                                  26   agreement). Thus, the rescission counterclaim is on the contract for purposes of California Civil

                                  27   Code § 1717 because it is beyond reasonable dispute that a suit involving the collateral for the

                                  28   notes both “involve[d]” the notes and was an action “regarding” the notes for purposes of the fee-
                                                                                         8
                                         Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 9 of 19




                                   1   shifting provision. See Hjelm, 3 Cal. App. 5th at 1170.

                                   2          It is of no moment that the MOU itself does not contain the fee-shifting provision. See

                                   3   Mountain Air Enters., LLC v. Sundowner Towers, LLC, 3 Cal. 5th 744, 758 (2017) (concluding

                                   4   that attorneys’ fee provision in option agreement applied to claim for breach of separate agreement

                                   5   that was superseded by the option agreement because the claim was a “dispute in connection with

                                   6   the option agreement”). The modification reflected in the MOU superseded only the terms of

                                   7   collateral. It did not affect the fee-shifting provisions or any other terms of the notes. Any effort

                                   8   to collect on the notes would require consideration of both the MOU and notes. Thus, the

                                   9   rescission counterclaim was clearly a dispute “regarding” the notes for purposes of the first fee-

                                  10   shifting provision.

                                  11           For the same reasons, the rescission counterclaim also concerned “collection or

                                  12   enforcement” of the notes for purposes of the second fee-shifting provision. The Court
Northern District of California
 United States District Court




                                  13   determined after trial that Defendant’s rescission counterclaim sought to restore his direct security

                                  14   interest in the FairWay IP to collateralize the promissory notes. (Dkt. No. 235 at 27.) In other

                                  15   words, Defendant’s counterclaim had no purpose other than collecting on the notes.

                                  16          The authorities cited by Plaintiff do not counsel a different result. Plaintiff broadly asserts

                                  17   that Defendant impermissibly mixes “recoverable” fees (i.e., those related to enforcement of the

                                  18   promissory notes) with fees related to “other ‘non-recoverable’ legal tasks.” (See Dkt. No. 252 at

                                  19   7.) In support Plaintiff cites California Code of Civil Procedure § 1021.5; however, that section

                                  20   applies only to attorneys’ fees in cases brought to enforce an “important right affecting the public

                                  21   interest” pursuant to California’s private attorney general doctrine. See Cal. Code Civ. Proc. §

                                  22   1021.5; see also Friends of Spring St. v. Nevada City, 33 Cal. App. 5th 1092, 1107 (2019)

                                  23   (“[S]ection 1021.5 is aimed at encouraging litigants to pursue meritorious public interest litigation

                                  24   vindicating important rights and benefitting a broad swath of citizens, and it achieves this aim by

                                  25   compensating successful litigants with an award of attorney’s fees.”) (internal quotation marks and

                                  26   citation omitted); Bui v. Nguyen, 230 Cal. App. 4th 1357, 1364 (2014) (“In 1977, the California

                                  27   Legislature enacted section 1021.5 to provide courts with the statutory authority to award attorney

                                  28   fees under a private attorney general theory.”). Thus, section 1021.5 is irrelevant because this
                                                                                         9
                                           Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 10 of 19




                                   1   action does not involve enforcement of a right affecting the public interest. Instead, this case

                                   2   concerns a business relationship between two private litigants seeking only to advance their

                                   3   individual interests.

                                   4           Plaintiff’s citation to a law firm’s 2017 blog post discussing DisputeSuite.com, LLC v.

                                   5   Scoreinc.com, 2 Cal. 5th 968 (2017) is similarly unavailing. (See Dkt. No. 252 at 9-10.) The

                                   6   California Supreme Court did not address the scope of fee-shifting provisions in

                                   7   DisputeSuite.com, and instead addressed whether the defendant was the “prevailing party” within

                                   8   the meaning of California Civil Code § 1717. See 2 Cal. 5th at 974-981. Here, the Court entered

                                   9   judgment in favor of Defendant on all claims in this action. Thus, DisputeSuite.com has no

                                  10   bearing on the application of the fee-shifting provisions in this case.

                                  11                                                    ***

                                  12           In sum, the fees Defendant incurred in both defending against Plaintiff’s affirmative claims
Northern District of California
 United States District Court




                                  13   and prosecuting Defendant’s counterclaims are covered by the fee-shifting provisions in the

                                  14   promissory notes. The Court turns to the reasonableness of the requested award.

                                  15   II.     Reasonableness of Requested Award

                                  16           Under California law “the trial court has broad authority to determine the amount of a

                                  17   reasonable fee,” and that inquiry ordinarily involves application of the lodestar method in fee-

                                  18   shifting cases.9 PLCM Grp., Inc. v. Drexler, 22 Cal. 4th 1084, 1095 (2000). The parties do not

                                  19
                                       9
                                  20     There is no material difference between California and Delaware law regarding the
                                       “reasonableness” analysis in fee-shifting cases. In California, the lodestar figure is the starting
                                  21   point, and it may be adjusted “after consideration of a number of factors, including the nature of
                                       the litigation, its difficulty, the amount involved, the skill required in its handling, the skill
                                  22   employed, the attention given, the success or failure, and other circumstances of the case.” See
                                       PLCM, 22 Cal. 4th at 1096 (internal quotation marks and citation omitted). Delaware courts
                                  23   consider similar factors in determining whether the requested award is reasonable. See Sternberg
                                       v. Nanticoke Memorial Hosp., Inc. See 62 A.3d 1212, 1220-21 (2013) (noting that courts
                                  24   determine reasonableness of fee-shifting award by considering: “(1) the time and labor required,
                                       the novelty and difficulty of the questions involved, and the skill requisite to perform the legal
                                  25   service properly; (2) the likelihood, if apparent to the client, that the acceptance of the particular
                                       employment will preclude other employment by the lawyer; (3) the fee customarily charged in the
                                  26   locality for similar legal services; (4) the amount involved and the results obtained; (5) the time
                                       limitations imposed by the client or by the circumstances; (6) the nature and length of the
                                  27   professional relationship with the client; (7) the experience, reputation, and ability of the lawyer or
                                       lawyers performing the services; and (8) whether the fee is fixed or contingent.”). The factors
                                  28   considered under both California and Delaware law are materially similar, and the touchstone
                                       under either approach is reasonableness.
                                                                                          10
                                            Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 11 of 19




                                   1   dispute that the lodestar method is appropriate in this case. The lodestar figure is derived from

                                   2   “the number of hours reasonably expended on the litigation multiplied by the reasonable hourly

                                   3   rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also PLCM, 22 Cal. 4th at 1095

                                   4   (same). The lodestar may be adjusted either upward or downward “after consideration of a

                                   5   number of factors, including the nature of the litigation, its difficulty, the amount involved, the

                                   6   skill required in its handling, the skill employed, the attention given, the success or failure, and

                                   7   other circumstances of the case.” PLCM, 22 Cal. 4th at 1096 (internal quotation marks and

                                   8   citation omitted). “[T]he fee applicant bears the burden of establishing entitlement to an award

                                   9   and documenting the appropriate hours expended and hourly rates.” Hensley, 461 U.S. at 437.

                                  10            As previously discussed, Defendant seeks attorneys’ fees in the amount of $2,666,660,

                                  11   reflecting 5,298 attorney and paralegal hours of work spread across four law firms. The Court

                                  12   addresses the hours expended and rates charged in turn.
Northern District of California
 United States District Court




                                  13            A.     Hours Expended

                                  14            The number of hours expended should not exceed the number of hours reasonable

                                  15   competent counsel would bill for similar services. Hensley, 461 U.S. at 434. Courts may reduce

                                  16   the hours expended “where documentation of the hours is inadequate; if the case was overstaffed

                                  17   and hours are duplicated; if the hours expended are deemed excessive or otherwise unnecessary.”

                                  18   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986) (citing Hensley, 461 U.S. at

                                  19   433-34).

                                  20            Defendant submits declarations of attorneys from the four firms that represented him in

                                  21   this action10 attesting to the hours worked by specific attorneys, and redacted invoices reflecting

                                  22   those hours. Pursuant to the Court’s May 11, 2020 order, Defendant also submitted unredacted

                                  23   invoices for in camera review. (See Dkt. Nos. 256 & 257.) Defendant’s submissions are

                                  24   sufficient to support his request for fees. See Steiny & Co., Inc. v. California Elec. Supply Co., 79

                                  25   Cal. App. 4th 285, 293 (2000) (“An attorney’s testimony as to the numbers of hours worked is

                                  26

                                  27   10
                                          Lead counsel for Farmer, Mr. Charles R. Jaeger, attests that during the course of the litigation
                                  28   Defendant required “additional counsel for work requiring particular expertise.” (Dtk. No. 246-1
                                       at ¶ 52.)
                                                                                      11
                                        Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 12 of 19




                                   1   sufficient evidence to support an award of attorney fees, even in the absence of detailed time

                                   2   records.”). The declarations and corresponding invoices are detailed and demonstrate that the

                                   3   hours expended were reasonable given the complexity, duration, and contentious nature of this

                                   4   litigation. It also bears noting that the hours expended reflect time that was already billed to and

                                   5   paid in full by Defendant, with the exception of certain of the most recent invoices for February,

                                   6   March, and April 2020. (See Dkt. Nos. 246-1 at ¶ 28 & 253-1 at ¶ 4 (attesting that fees for

                                   7   Farmer’s services are paid in full through March 2020); 246-8 at ¶ 16 (attesting that fees for

                                   8   Buchalter’s services are paid in full through January 2020); 246-11 at ¶ 6 (attesting that fees for

                                   9   KBK’s services are paid in full through January 2020); 246-14 at ¶ 10 (attesting that fees for Paul

                                  10   Hastings’ services are paid in full through February 2020). Defendant’s payment reflects that he

                                  11   understood the hours expended to be reasonable and necessary, and he tendered payment even

                                  12   when recovery of those fees was uncertain. In sum, Defendant’s submissions demonstrate that the
Northern District of California
 United States District Court




                                  13   hours expended were reasonable.

                                  14          That said, the Court concludes that some portion of the hours of expended by all firms in

                                  15   this action was duplicative because it necessarily involved Farmer acquainting subsequent counsel

                                  16   with the underlying facts of the case. Plaintiff should not be on the hook for those fees. See

                                  17   Hadley v. Krepel, 167 Cal. App. 3d 677, 683 (1985) (finding plaintiff’s objections appropriate as

                                  18   to fees “incurred as a result of becoming new counsel and acquainting subsequent counsel with the

                                  19   case”). Similarly, a reduction is warranted to the extent the work of counsel from each firm

                                  20   necessarily required review of work done by counsel from other firms based on overlapping

                                  21   issues. Accordingly, the Court reduces the overall hours expended by the lead attorney from each

                                  22   firm (Charles R. Jaeger (Farmer); Valerie Bantner Peo (Buchalter); Peter J. Benvenutti (KBK);

                                  23   and Thomas P. Brown (Paul Hastings)) by 5%, resulting in the following breakdown of reasonable

                                  24   hours expended:

                                  25                  Farmer:

                                  26                          Charles R. Jaeger               2,244.8 hours

                                  27                          David M. Goldstein              1,396.8 hours

                                  28                          David Brownstein                  84.8 hours
                                                                                         12
                                       Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 13 of 19




                                   1                    Kerry C. Klein               175.2 hours

                                   2                    James E. Smith               190.6 hours

                                   3                    Wendy Clymer                  63.3 hours

                                   4                    Raquel Rivera                 71.2 hours

                                   5                    Jim Absher                      3.5 hours

                                   6                    Jackson Jaeger               638.7 hours

                                   7                    Cullen P. Conboy              48.1 hours

                                   8                    Total:                      4,917.0 hours

                                   9             Buchalter:

                                  10                    Robert Zadek                    2.7 hours

                                  11                    Shawn Christianson              1.3 hours

                                  12                    Kari Barnes                     6.7 hours
Northern District of California
 United States District Court




                                  13                    Benjamin Heuer                36.1 hours

                                  14                    Valerie Bantner Peo           106.8 hours

                                  15                    Russell L. Allyn                 .6 hours

                                  16                    David P. Adams                  2.8 hours

                                  17                    Mikki F. Varela                 4.0 hours

                                  18                    Corina Rachina                  9.6 hours

                                  19                    Jason Anthony Sityar            1.5 hours

                                  20                    Total:                       172.1 hours

                                  21             KBK:

                                  22                    Peter J. Benvenutti           50.9 hours

                                  23             Paul Hastings:

                                  24                    Thomas P. Brown                 4.7 hours

                                  25                    Jane Y. Lee                     9.3 hours

                                  26                    Taylor L. Reeves                6.6 hours

                                  27                    Abigail H. Wald                 5.0 hours

                                  28                    Shreya Gupta                    4.0 hours
                                                                               13
                                        Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 14 of 19




                                   1                          Elizabeth Elliott                   1.5 hours

                                   2                          Total:                            31.1 hours

                                   3   (See Dkt. Nos. 246-1; 246-8; 246-11; 246-14; 253-1; 253-3; 253-5; 253-7.)

                                   4          Plaintiff’s opposition broadly asserts that Defendant impermissibly mixes “‘recoverable’

                                   5   attorney fees” (those related to the enforcement of the promissory notes) with ‘non-recoverable’

                                   6   attorney fees” (all other aspects of the litigation). (See Dkt. No. 252 at 6.) That argument fails for

                                   7   the reasons previously stated; specifically, Plaintiff’s affirmative claims and Defendant’s

                                   8   counterclaims are all covered under the fee-shifting provisions at issue because the status of the

                                   9   promissory notes was an issue common to all claims, and as such, all claims are inextricably

                                  10   intertwined. See Hjelm, 3 Cal. App. 5th at 1178 (recognizing that “[a]ttorney’s fees need not be

                                  11   apportioned when incurred for representation on an issue common to both a cause of action in

                                  12   which fees are proper and one in which they are not allowed”) (internal quotation marks and
Northern District of California
 United States District Court




                                  13   citation omitted).

                                  14          Plaintiff also argues that the amount of fees is “obviously and convincingly excessive”

                                  15   because it represents “five times the amount being enforced and collected under the attorney fee

                                  16   provision of the loans.” (Dkt. No. 252 at 7.) That argument fails for two reasons. First, the

                                  17   Court’s Judgment awarded monetary damages in the amount of $1,410,895.00, reflecting (1)

                                  18   $551,433.00 for the aggregate principal amount of the loans at issue, and (2) $859,462.00 in

                                  19   accrued interest. (Dkt. No. 240 at 1.) Thus, the amount of fees is not “five times the amount”

                                  20   awarded in damages. More importantly, Plaintiff cites no authority for the proposition that an

                                  21   award of attorneys’ is per se unreasonable if it exceeds the amount of damages; indeed, there is no

                                  22   such authority. See Calvo Fisher & Jacob LLP v. Lujan, 234 Cal. App. 4th 608, 626-27 (2015)

                                  23   (rejecting argument that $1.5 million fee award “in connection with the pursuit of a $945,000

                                  24   claim” was unreasonable). Second, Plaintiff’s argument is undercut by the tactics he employed in

                                  25   this litigation. The docket in this case reflects multiple discovery disputes regarding Plaintiff’s

                                  26   failure to comply with his discovery obligations, including Court-ordered production of

                                  27   documents. Plaintiff also filed multiple procedurally improper motions or submissions that did

                                  28   not comply with the Civil Local Rules, and aggressively prosecuted his claims and opposed
                                                                                         14
                                        Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 15 of 19




                                   1   Defendant’s counterclaims. Defendant’s response to such tactics took time and attention. Plaintiff

                                   2   cannot now assert that such hours were unnecessary. See id. at 627 (finding that fees were

                                   3   increased by opposing party’s own conduct, and noting that “one cannot litigate tenaciously and

                                   4   be heard to complain about the time necessarily spent . . . in response”) (internal quotation marks

                                   5   and citation omitted).

                                   6           Having determined that the hours expended were reasonable, the Court turns to the rates

                                   7   charged by Defendant’s counsel.

                                   8           B.      Rates

                                   9           A reasonable hourly rate is defined as “that prevailing in the community for similar work.”

                                  10   PLCM, 22 Cal. 4th at 1095. In general, “the relevant community is the forum in which the district

                                  11   court sits,” here, the Northern District of California. See Camacho v. Bridgeport Fin., Inc., 523

                                  12   F.3d 973, 980 (9th Cir. 2008). “[T]he burden is on the fee applicant to produce satisfactory
Northern District of California
 United States District Court




                                  13   evidence—in addition to the attorneys’ own affidavits—that the requested rates are in line with

                                  14   those prevailing in the community for similar services by lawyers of reasonably comparable skill,

                                  15   experience and reputation.” Id. at 980 (internal quotation marks and citation omitted). Defendant

                                  16   has satisfied that burden.

                                  17           Defendant submits the declarations of Mr. Jaeger, Ms. Bantner Peo, Mr. Benvenutti, and

                                  18   Mr. Brown, who attest to the qualifications and rates of the attorneys and paralegals in this action.

                                  19   (See Dkt. Nos. 246-1 at ¶¶ 2-26; 246-8 at ¶¶ 4-13; 246-11 at ¶ 2; 246-14 at ¶¶ 2-7.) Defendant

                                  20   also submits the declaration of Richard M. Pearl, a California-based attorney whom Defendant

                                  21   retained to provide an expert opinion regarding the reasonableness of the attorneys’ fees requested

                                  22   in this case. (Dkt. No. 246-17.) Mr. Pearl attests that he has “frequently been retained as an

                                  23   expert witness and/or consultant on attorneys’ fee issues,” and his declaration demonstrates that he

                                  24   is qualified to testify as an expert on such matters. (See id. at ¶¶ 4-9.) Mr. Pearl’s declaration

                                  25   opines that the rates charged by Defendant’s counsel are reasonable in light of the experience of

                                  26   counsel, the work performed, the nature of the litigation and results achieved, rates found

                                  27   reasonable in other cases in this District, and the hourly rates charged by law firms of similar

                                  28   reputation and size for civil litigation in California. (Id. at ¶¶ 10-25.)
                                                                                          15
                                        Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 16 of 19




                                   1           Plaintiff does not challenge “the attorney rates quoted by Farmer for the purposes of a

                                   2   Lodestar calculation specific only to the enforcement and collection of the loans.” (Dkt. No. 252

                                   3   at 5.) Nor does Plaintiff’s opposition address the rates of the other firms Defendant retained in

                                   4   this action. Based on Defendant’s evidence as to the reasonableness of the rates charged, and

                                   5   Plaintiff’s lack of opposition on that point, the Court is satisfied that the rates are reasonable.

                                   6           C.      Lodestar

                                   7           Based on the hours reasonably expended and rates charged, the lodestar figures for

                                   8   Defendant’s counsel are as follows:

                                   9                   Farmer:

                                  10                   Charles R. Jaeger               $600/hour               2,244.8 hours

                                  11                   David M. Goldstein              $600                    1,396.8 hours

                                  12                   David Brownstein                $600                       84.8 hours
Northern District of California
 United States District Court




                                  13                   Kerry C. Klein                  $600                      175.2 hours

                                  14                   James E. Smith                  $175                      190.6 hours

                                  15                   Wendy Clymer                    $175                       63.3 hours

                                  16                   Raquel Rivera                   $150-$175                  71.2 hours

                                  17                   Jim Absher                      $100                        3.5 hours

                                  18                   Jackson Jaeger                  $75                       638.7 hours

                                  19                   Cullen P. Conboy                $75                        48.1 hours

                                  20                   Total:                                                  4,917.0 hours

                                  21                   Lodestar:                       $2,448,180.50

                                  22   (See Dkt. No. 253-1 at ¶ 8.)

                                  23                   Buchalter:

                                  24                   Robert Zadek                    $810-$815/hour              2.7 hours

                                  25                   Shawn Christianson              $550                        1.3 hours

                                  26                   Kari Barnes                     $525-$530                   6.7 hours

                                  27                   Benjamin Heuer                  $450-$525                 36.1 hours

                                  28
                                                                                          16
                                            Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 17 of 19




                                   1                   Valerie Bantner Peo            $350-$45011            106.8 hours

                                   2                   Russell L. Allyn               $445                       .6 hours

                                   3                   David P. Adams                 $350                      2.8 hours

                                   4                   Mikki F. Varela                $250                      4.0 hours

                                   5                   Corina Rachina                 $310                      9.6 hours

                                   6                   Jason Anthony Sityar           $215                      1.5 hours

                                   7                   Total:                                                172.1 hours

                                   8                   Lodestar:                      $76,556.50

                                   9   (See Dkt. No. 253-3 at ¶ 9.)

                                  10                   KBK:

                                  11                   Peter J. Benvenutti            $800/hour               50.9 hours

                                  12                   Lodestar:                      $40,720
Northern District of California
 United States District Court




                                  13   (See Dkt. Nos. 246-11 at ¶¶ 2, 4 & 253-5 at ¶ 4.)

                                  14                   Paul Hastings:

                                  15                   Thomas P. Brown                $1,225-$1425/hour12      4.7 hours

                                  16                   Jane Y. Lee                    $850-$885                 9.3 hours

                                  17                   Taylor L. Reeves               $645                      6.6 hours

                                  18                   Abigail H. Wald                $775                      5.0 hours

                                  19                   Shreya Gupta                   $690                      4.0 hours

                                  20                   Elizabeth Elliott              $335                      1.5 hours

                                  21                   Total:                                                 31.1 hours

                                  22                   Lodestar:                      $25,406.40

                                  23   (See Dkt. No. 253-7 at ¶ 7.)

                                  24            In line with the above, the Court concludes that a lodestar of $2,590,863.40 is supported by

                                  25

                                  26   11
                                          The Court reduces Ms. Bantner Peo’s hours expended by 5% and accordingly reduces the total
                                  27   fee set forth in her declaration by 5% (a reduction of $2,470.50) because her fee reflects a blended
                                       rate.
                                  28
                                       12
                                          The Court reduces Mr. Brown’s hours expended by 5% and accordingly reduces the total fee set
                                       forth in his declaration by 5% (a reduction of $306.10) because his fee reflects a blended rate.
                                                                                         17
                                         Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 18 of 19




                                   1   the record. Once a court has determined the lodestar, it may adjust the figure “based on

                                   2   consideration of factors specific to the case, in order to fix the fee at the fair market value for the

                                   3   legal services provided.” PLCM, 22 Cal. 4th at 1095. Such factors “includ[e] the nature of the

                                   4   litigation, its difficulty, the amount involved, the skill required in its handling, the skill employed,

                                   5   the attention given, the success or failure, and other circumstances in the case.” Id. at 1096

                                   6   (internal quotation marks and citation omitted).

                                   7           Consideration of the circumstances of this case does not warrant a reduction in the lodestar

                                   8   primarily because the contentious nature of the litigation and Plaintiff’s failure to comply with his

                                   9   discovery obligations is well-documented and required Defendant to expend resources that he

                                  10   otherwise would not have needed to expend. The parties vigorously litigated this action for over

                                  11   three years; engaging in multiple discovery disputes, filing cross-motions for summary judgment,

                                  12   participating in a bench trial, and filing post-trial closing arguments. Defendant has been ably and
Northern District of California
 United States District Court




                                  13   skillfully represented at each stage. Further, the results achieved—a judgment in Defendant’s

                                  14   favor as to all claims in this action—likewise support application of the lodestar. And although

                                  15   the amount of the award is high, a reduction of the lodestar on such grounds is not warranted

                                  16   because Defendant has already paid his attorneys’ fees in full, with the exception of some of the

                                  17   most recent invoices for February, March, and April 2020. Thus, as the prevailing party on all

                                  18   claims and counterclaims in this action, Defendant is entitled to be compensated in full for those

                                  19   amounts pursuant to the promissory notes’ fee-shifting provisions.

                                  20   III.    Taxable Costs

                                  21           Federal Rule of Civil Procedure 54(d)(1) creates a presumption that the prevailing party

                                  22   will be awarded its taxable costs. See Delta Airlines, Inc. v. August, 450 U.S. 346, 352

                                  23   (1981); Dawson v. City of Seattle, 435 F.3d 1054, 1070 (9th Cir. 2006) (“Under Federal Rule of

                                  24   Civil Procedure 54(d), there is a presumption that the prevailing party will be awarded

                                  25   its taxable costs.”); see also Fed. R. Civ. P. 54(d)(1) (“Unless a federal statute, these rules, or a

                                  26   court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

                                  27   prevailing party.”). “To overcome this presumption, a losing party must establish a reason to deny

                                  28   costs.” Dawson, 435 F.3d at 1070. Further, “[a] district court . . . generally must award costs
                                                                                          18
                                        Case 3:17-cv-00796-JSC Document 258 Filed 06/08/20 Page 19 of 19




                                   1   unless the prevailing party is guilty of some fault, misconduct, or default worthy of punishment.”

                                   2   Id. at 1071 (internal quotation marks and citation omitted).

                                   3            Pursuant to Rule 54(d)(1), Defendant filed a Bill of Costs with the Clerk of Court on

                                   4   March 24, 2020, seeking $20,689.62 in taxable costs. The Clerk has yet to award costs. Plaintiff

                                   5   opposes the costs sought on the grounds that Defendant fails to “bifurcate the ‘costs’ between

                                   6   ‘recoverable’” (i.e., related to enforcing the promissory notes) and “non-recoverable” (i.e., “other

                                   7   general legal purposes”). (Dkt. No. 252 at 10.) Plaintiff’s argument is misplaced. Defendant’s

                                   8   right to taxable costs as the prevailing party in this action arises from Rule 54(d), not the

                                   9   promissory notes’ fee-shifting provisions. Thus, Plaintiff’s objection has no bearing on whether

                                  10   Defendant’s Bill of Costs complies with the Standards for Taxing Costs set forth under Civil Local

                                  11   Rule 54-3. It does. Further, Plaintiff points to no “fault, misconduct, or default” on the part of

                                  12   Defendant that is “worthy of punishment,” such that the presumption under Rule 54(d)(1) does not
Northern District of California
 United States District Court




                                  13   apply.

                                  14                                              CONCLUSION

                                  15            For the reasons set forth above, the Court GRANTS IN PART Defendant’s motion for

                                  16   attorneys’ fees. Defendant is awarded $2,590,863.40 in reasonable attorneys’ fees. The Clerk will

                                  17   decide Defendant’s Bill of Costs; however, Plaintiff’s objection about the failure to bifurcate is

                                  18   overruled.

                                  19            This Order disposes of Docket No. 246.

                                  20            IT IS SO ORDERED.

                                  21   Dated: June 8, 2020

                                  22

                                  23
                                                                                                      JACQUELINE SCOTT CORLEY
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         19
